     Case 1:21-cv-00444-NONE-SKO Document 17 Filed 06/09/21 Page 1 of 3


 1 HAYES PAWLENKO LLP
     MATTHEW B. HAYES (SBN 220639)
 2
     mhayes@helpcounsel.com
 3   KYE D. PAWLENKO (SBN 221475)
     kpawlenko@helpcounsel.com
 4   1414 Fair Oaks Avenue, Unit 2B
     South Pasadena, CA 91030
 5   Telephone: 626.808.4357
 6   Facsimile: 626.921.4932

 7 Attorneys for Plaintiff
     LISA LEPERA
 8

 9
     FISHER & PHILLIPS LLP
10   LONNIE D. GIAMELA (SBN 228435)
     lgiamella@fisherphillips.com
11   VANA EBRAHIMI (SBN 332805)
     vebrahimi@fisherphillips.com
12   444 South Flower Street, Suite 1500
13   Los Angeles, California 92614
     Telephone: 213.330.4500
14   Facsimile: 213.330.4501
15 Attorneys for Defendant
     SNAPMEDTECH INC., DBA
16
     SNAPNURSE
17

18                   UNITED STATES DISTRICT COURT

19      EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

20

21 LISA LEPERA, an individual on            Case No. 1:21-CV-00444-NONE-
     behalf of herself and others           SKO
22
     similarly situated,
23                                          STIPULATION AND ORDER
                Plaintiff,                  CONSENTING TO PLAINTIFF
24
           v.                               FILING SECOND AMENDED
25                                          COMPLAINT
     SNAPMEDTECH INC. and DOES
26
     1 to 10, inclusive,                    (Doc. 16)
27
                Defendants.
28

         STIPULATION AND ORDER CONSENTING TO PLAINTIFF FILING
                      SECOND AMENDED COMPLAINT
     Case 1:21-cv-00444-NONE-SKO Document 17 Filed 06/09/21 Page 2 of 3


 1         Pursuant to Federal Rule of Civil Procedure 15(a)(2), Defendant
 2    Snapmedtech Inc. dba Snapnurse hereby consents to Plaintiff Lisa
 3    LePera filing the Second Amended Complaint lodged as Attachment # (1)
 4    to the Joint Scheduling Report filed on May 14, 2021 [Doc. No. 9-1]. This
 5    stipulation permits Defendant to file any responsive pleading it wishes
 6    including, but not limited to, a motion to compel arbitration.
 7         IT IS SO AGREED AND STIPULATED.
 8

 9 DATED: June 7, 2021               HAYES PAWLENKO LLP
10

11                                   By:        /s/Kye D. Pawlenko
12                                         Matthew B. Hayes
                                           Kye D. Pawlenko
13                                         Attorneys for Plaintiff
14                                         LISA LEPERA
15
     DATED: June 7, 2021             FISHER & PHILLIPS LLP
16

17

18                                   By:        /s/Lonnie D. Giamela
                                           Lonnie D. Giamela
19
                                           Vana Ebrahimi
20                                         Attorneys for Defendant
                                           SNAPMEDTECH INC., DBA
21
                                           SNAPNURSE
22

23

24

25

26
27

28
                                  2
         STIPULATION AND ORDER CONSENTING TO PLAINTIFF FILING
                      SECOND AMENDED COMPLAINT
     Case 1:21-cv-00444-NONE-SKO Document 17 Filed 06/09/21 Page 3 of 3


 1                                    ORDER
 2          Pursuant to the parties’ above stipulation (Doc. 16), and for good
 3 cause shown, IT IS HEREBY ORDERED that Plaintiff is granted leave to

 4 file the Second Amended Complaint lodged as Attachment #1 to the Joint

 5 Scheduling Report filed on May 14, 2021 (Doc. 9-1). Defendant may file

 6 any responsive pleading including, but not limited to, a motion to compel

 7 arbitration within fourteen (14) days of service of the amended pleading.

 8
     IT IS SO ORDERED.
 9

10 Dated:     June 8, 2021                         /s/   Sheila K. Oberto   .
                                           UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                  3
         STIPULATION AND ORDER CONSENTING TO PLAINTIFF FILING
                      SECOND AMENDED COMPLAINT
